 


110 HR 3145 IH: Prohibition Against Criminal Alien Reentry Act of 2007
U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3145 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2007 
Mrs. Drake introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Immigration and Nationality Act to increase criminal penalties for certain removed aliens who illegally reenter the United States. 
 
 
1.Short titleThis Act may be cited as the Prohibition Against Criminal Alien Reentry Act of 2007. 
2.Increased criminal penalties for certain removed aliensSection 276(b) of the Immigration and Nationality Act (8 U.S.C. 1326(b)) is amended— 
(1)in paragraph (1)— 
(A)by striking three and inserting two, and 
(B)by striking 10 and inserting 20; 
(2)in paragraph (2), by striking 20 and inserting 30; 
(3)in paragraph (3), by striking 10 and inserting 20; and 
(4)in paragraph (4), by striking 10 and inserting 20. 
 
